Case 2:20-cv-00435-CBM-PJW Document 47-3 Filed 02/03/21 Page 1 of 2 Page ID #:600



 1 David Halberstadter (SBN 107033)
   david.halberstadter@katten.com
 2 Joanna M. Hill (SBN 301515)
   joanna.hill@katten.com
 3 Shelby A. Palmer (SBN 329450)
   shelby.palmer@katten.com
 4 KATTEN MUCHIN ROSENMAN LLP
   2029 Century Park East, Suite 2600
 5 Los Angeles, CA 90067-3012
   Telephone: 310.788.4400
 6 Facsimile: 310.788.4471
 7 Attorneys for Defendant
   ViacomCBS Inc.
 8
 9
                       UNITED STATES DISTRICT COURT
10
                      CENTRAL DISTRICT OF CALIFORNIA
11
                                 WESTERN DIVISION
12
13 CANDESHA WASHINGTON,                   ) Case No. 2:20-cv-00435
                                          )
14                   Plaintiff            ) [PROPOSED] ORDER GRANTING
                                          ) DEFENDANT’S MOTION TO
15           v.                           ) DISMISS PLAINTIFF’S AMENDED
                                          ) COMPLAINT
16 VIACOMCBS, INC.; AND DOES 1            )
   THROUGH 50,                            )
17                                        ) [Hon. Consuelo B. Marshall]
                Defendants.               )
18                                        ) [Defendant’s Motion to Dismiss; Request
                                          ) for Judicial Notice and Declaration of
19                                        ) Shelby A. Palmer filed concurrently
                                          ) herewith]
20                                        )
                                          ) Date: March 9, 2021
21                                        ) Time: 10:00 A.M.
                                          ) Place: Room 8B
22                                        )
                                          )
23                                        )
                                          )
24
25
26
27
28


     147636078
Case 2:20-cv-00435-CBM-PJW Document 47-3 Filed 02/03/21 Page 2 of 2 Page ID #:601



 1                                          ORDER
 2           Defendant ViacomCBS Inc.’s (“Defendant”) Motion to Dismiss plaintiff
 3 Candesha Washington’s (“Plaintiff”) Amended Complaint came on for hearing on
 4 March 9, 2021, at 10:00 a.m. in the courtroom of the Honorable Consuelo B. Marshall.
 5 Having considered the briefs and arguments for and against, the Court hereby rules as
 6 follows:
 7       1. Defendant’s Request for Judicial Notice is GRANTED.
 8       2. Defendant’s Motion is GRANTED.
 9       3. Plaintiff’s Amended Complaint is hereby DISMISSED WITH PREJUDICE.
10
11 IT IS SO ORDERED.
12
13 Dated: ______________                 ________________________________
                                         The Honorable Consuelo B. Marshall
14                                       UNITED STATES DISTRICT COURT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        2
     147636078
